DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite “large increase” and “small increase” without any context as to how these terms of degree are measured. Without context, the limitations are indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (US9366265) (“Tomita”).
Regarding claim 11, Tomita teaches (Figs. 5A-C) a scroll shape of a compressor that forms into a spiral shape a flow path (see Fig. 5A and Fig. 1) of fluid discharged from a diffuser (diffuser portion 13 in Fig. 2) provided on a downstream side of the compressor in a fluid flow direction (diffuser portion 13 is downstream of compressor 3 in Fig. 7), the scroll shape having a scroll outer diameter that is not constant in a circumferential direction (see Fig. 5A), wherein an increase degree of a ratio A/R is set to be increased in a range (see Figs. 5B-C, the range being 60° to 120°) from a winding start position to a winding end position of a scroll portion (winding start and end shown in Figs. 1 and 8) where A is a passage cross-sectional area of the scroll portion (col. 3, lns. 15-16) and R is a radius from a center of the compressor to a center of a passage cross section (col. 3, lns. 15-16) of the scroll portion (see Figs. 5B-C).
Regarding claim 12, Tomita teaches (Figs. 5A-C) the increase degree of the ratio A/R is a change rate of the ratio A/R (see Fig. 5C), and the change rate of the ratio A/R is set to be increased from the winding start position toward the winding end position of the scroll portion (see the range between 60° to 120°, that range being from the winding start and increasing in the range “toward” the winding end). 
Regarding claim 13, Tomita teaches (Figs. 5A-C) a graph in which a horizontal axis indicates range shift from the winding start position to the winding end position of the scroll portion and a vertical axis indicates the ratio A/R, a line shape of the ratio A/R has a downward convex shape (see Fig. 5B) projecting toward a zero side.
Regarding claim 14, Tomita teaches (Figs. 5A-C) an angle at the winding end position of the scroll portion is 0° (analogous to 360° in Figs. 5B-C), the line shape of the ratio A/R has the downward convex shape projecting toward the zero side in at least a range of about 60° to 240° (60° to 120° is considered “about” this range) shifted toward a winding start side of the scroll portion.
Regarding claim 15, Tomita teaches (Figs. 5A-C) a range with a large increase (see Fig. 5B between 120° and 300°) of the ratio A/R and a range with a constant increase (see Fig. 5B between 300° and 360°) of the ratio A/R are set in the range from the winding start position to the winding end position of the scroll portion.
Regarding claim 16, Tomita teaches (Figs. 5A-C) there is no range with a small increase degree of the ratio A/R in the range from the winding start position to the winding end position of the scroll portion. 

    PNG
    media_image1.png
    473
    460
    media_image1.png
    Greyscale

Regarding claim 17, Tomita teaches (Figs. 5A-C) the ratio A/R at the winding start position of the scroll portion is set to be equal to or higher than 20% of the ratio A/R at the winding end positon of the scroll portion (See annotated Fig. 5B above. The bars to the left of the graph each represent the magnitude of the ratio A/R at the winding start position. There are 5 bars, and the 5th bar being much higher than the ratio A/R at the winding end position makes it readily apparent from the graph that the ratio A/R at the winding start is greater than or equal to 20%). 
Regarding claim 18, Tomita teaches (Figs. 5A-C) a scroll shape of a compressor that forms into a spiral shape a flow path (see Fig. 5A) of fluid discharged from a diffuser provided on a downstream side of the compressor in a fluid flow direction, the scroll shape having a scroll outer diameter that is not constant in a circumferential direction (see Fig. 5A), a ratio A/R at a winding start position of a scroll portion is set to be equal to or higher than 20% of the ratio A/R at a winding end positon of the scroll th bar being much higher than the ratio A/R at the winding end position makes it readily apparent from the graph that the ratio A/R at the winding start is greater than or equal to 20%), and a ratio A/R is set to be increased in a range (see Figs. 5B-C, the range being 60° to 120°) from a winding start position to a winding end position of a scroll portion where A is a passage cross-sectional area of the scroll portion and R is a radius from a center of the compressor to a center of a passage cross section of the scroll portion (see Figs. 5B-C).
Regarding claim 19, Tomita teaches (Figs. 5A-C) an increase degree of the ratio A/R is set to be constant (see Fig. 5B between 300° and 360°) in the range from the winding start position to the winding end position of the scroll portion.
Regarding claim 20, Tomita teaches a supercharger comprising: a housing that has a hollow shape (Fig. 7-8); a rotary shaft that is rotatably supported on the housing; a turbine that is provided on one end of the rotary shaft in an axial direction (see Col. 2 lines 29-36), and a compressor (Fig. 8) that is provided on another end portion of the rotary shaft in the axial direction, wherein a scroll portion of the compressor in the housing has the scroll shape of the compressor according to claim 11 (see rejection above).  
Regarding claim 21, Tomita teaches a supercharger comprising: a housing that has a hollow shape (Fig. 7-8); a rotary shaft that is rotatably supported on the housing; a turbine that is provided on one end of the rotary shaft in an axial direction (see Col. 2 lines 29-36), and a compressor (Fig. 8) that is provided on another end portion of the rotary shaft in the axial direction, wherein a scroll portion of the compressor in the housing has the scroll shape of the compressor according to claim 18 (see rejection above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/25/2021 2:43 PM